Citation Nr: 0415590	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-15 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a depressive disorder, 
to include as secondary to service-connected chronic 
obstructive lung disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from April 1969 to January 
1972.  He also served in the Army National Guard from June 
1987 to August 1988.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
RO in Philadelphia, Pennsylvania, which denied the veteran's 
claim for service connection for a dysthymic disorder, 
including as secondary to his service-connected chronic 
obstructive lung disease.  The veteran's claims file was 
transferred to the RO in Wilmington, Delaware after the 
November 2002 rating decision.

In his substantive appeal (VA Form 9), received in June 2003, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board in Washington, D.C.  However, in March 
2004, the veteran stated that he was unable to attend the 
hearing as scheduled, and he did not indicate that he wished 
to reschedule it.  There are no other hearing requests of 
record.  Hence, the veteran's request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) and (e) (2003).

As a final preliminary matter, the Board points out that, in 
the March 2004 informal hearing presentation and in April 
2004 statements, the veteran's representative indicates that 
veteran is seeking to reopen a claim for service connection 
for post-traumatic stress disorder (PTSD), and a higher 
disability evaluation for the veteran's service-connected 
chronic obstructive lung disease (the latter of which was 
denied by the RO in June 2002).  As these matters are not 
properly before the Board, they are referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In the only competent opinion addressing the origins of 
the veteran's depressive disorder, a VA psychologist has 
indicated that, while the veteran's physical disabilities, to 
include back pain and the residuals of a stroke, are the 
primary sources of the veteran's depression, the veteran's 
service-connected lung disorder also contributes to his 
depression.   


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for the degree of additional 
disability associated with depressive disorder resulting from 
aggravation by service-connected chronic obstructive lung 
disease, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for service 
connection for depressive disorder, to include as secondary 
to service-connected lung disease, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

II.  Background

A May 1968 Report of Medical History indicates that the 
veteran denied experiencing depression, excessive worry, loss 
of memory, or "nervous trouble."  The contemporaneous 
Report of Medical Examination shows that the veteran's 
clinical psychiatric evaluation was normal.  

Also, at the veteran's January 1972 Report of Medical 
Examination for purposes of separation, the veteran's 
psychiatric evaluation was normal.

A May 2000 VA examination report notes that the veteran had a 
prior medical history of a stroke in 1998, hypertension, 
emphysema, hyperlipidemia, a seizure disorder following the 
stroke, depression, and a history of pneumothorax.  He 
complained that he needed to rest and sleep frequently due to 
his exhaustion and dyspnea upon exertion, as well as his 
depression.  The diagnoses were emphysema, cerebrovascular 
accident following carotid artery surgery in 1998; 
hypertension; hyperlipidemia; seizure disorder since the 
carotid artery surgery; depression; and history of 
pneumothorax.

VA medical records dated June 2000 state that the veteran had 
two strokes, in 1996 and 1998.  Other diagnoses included 
chronic obstructive pulmonary disease (COPD), recurrent 
pulmonary aspirations, chronic bronchitis, and tobacco 
addiction.

A September 2000 VA mental health consultation report states 
that the veteran had a history of cerebrovascular accidents 
in 1996 and 1998, hypertension, seizures, and emphysema.  He 
complained that he felt depressed, irritable, and short-
tempered, had difficulty concentrating, and that he slept a 
lot during the day, but could not sleep at night.  Upon 
examination, the veteran was alert and oriented, without 
evidence of a thought disorder.  He denied suicidal ideation 
and his speech was normal, with congruency between his 
emotions and ideations.  His insight was limited.  He 
reported a history of alcohol abuse, which stopped 
approximately 18 years earlier.  The diagnoses were rule-out 
PTSD and rule-put personality disorder, not otherwise 
specified.  

An October 2000 VA mental health clinic note indicates that 
the veteran endorsed some PTSD symptoms, but that the mental 
status examination was notable for the absence of a depressed 
mood at the baseline.  The diagnoses were anxiety disorder, 
not otherwise specified, and rule-out PTSD.

A February 2001 mental health clinic treatment note indicates 
that the veteran's PTSD symptoms continued.  A mental status 
examination indicates that the veteran was anxious and angry, 
but that the veteran had good control and calmed down.  There 
was no evidence of psychosis or suicidal or homicidal 
ideation.  The assessment was symptoms of PTSD.  A 
contemporaneous pulmonary treatment record noted that the 
veteran had COPD, recurrent pulmonary aspirations, chronic 
bronchitis, and tobacco addiction.  The veteran complained of 
mild dyspnea on exertion and shortness of breath upon waking, 
which was relieved with inhaled bronchodilators.  A history 
of hypercholesterolemia, carotid artery disease, and 
depression was noted.  In addition, the treating provider 
noted that the veteran continued to have symptoms of PTSD.

In May 2001, according to a VA mental health clinic treatment 
note, the veteran complained of difficulty sleeping.  Mental 
status examination showed that the veteran was dysphoric and 
had suicidal thoughts, without an active plan or intent.  
There was no evidence of psychosis and his insight and 
judgment were good.  The assessment was history of alcohol 
abuse, depressive disorder not otherwise specified, and 
symptoms of PTSD.

An August 2001 treatment note states that the veteran 
reported occasional suicidal ideation, without plan or 
intent, that he slept a lot during the daytime, and that he 
felt "stuck" as to his medical condition and life 
circumstances.  He denied feelings of hopelessness, crying 
spells, or problems with his appetite.  He complained about 
dreams, occasional flashbacks, and irritability related to 
his Vietnam experiences.  The assessment was delayed onset of 
PTSD symptoms, depressive disorder not otherwise specified, 
and adjustment disorder with some cognitive depressive 
symptoms.

A November 2001 VA mental health treatment note states that 
the veteran complained of isolating behavior, difficulty 
sleeping, anger at the government, and no improvement in his 
medical problems.  Mental status examination showed that the 
veteran was dysphoric initially, but loosened up, and that he 
had suicidal ideation without a plan.  His insight and 
judgment were intact and there was no evidence of psychosis.  
The assessment was PTSD and depression.

In February 2002, the veteran was assessed as having a 
personality disorder and symptoms of PTSD.  

The veteran was afforded a VA mental disorders examination in 
June 2002.  According to the report, the veteran reported 
that he took medication for his service-connected emphysema.  
He also reported that he last worked five years earlier, when 
he had a stroke, which left him with some residual paralysis 
on the left side.  The examiner noted that the veteran still 
had a noticeable limp and slurred speech.  The veteran 
further reported that he underwent two back surgeries and 
that he had left shoulder problems due to a "bad disk" in 
his neck, and that his began missing more time from work 
after his back surgeries.  He complained that he experienced 
occasional flashbacks and nightmares related to his 
experiences while serving in Vietnam, difficulty sleeping at 
night, and irritability.  He related that he could do some 
yard work, laundry, and cleaning, but that he mostly secluded 
himself in a room to watch television.  He described himself 
as a "cripple" and stated that he felt his depression and 
suicidal thoughts began around the time of his stroke.  He 
also stated that he wished he could work.  He denied 
attempting suicide and any suicidal plans.  He related that 
he was being treated with medication for his depression, 
irritability, and sleep disturbance, but denied receiving 
psychological counseling.  A history of alcohol abuse, in 20-
year remission was noted.

Mental status examination showed that the veteran was 
cooperative and candid, but began the session by rocking back 
and forth in his chair.  His mood was depressed, with a 
restricted affect, and there was no evidence of any phobias.  
His eye contact was good and his speech was clear.  His 
concentration, reasoning ability, and memory were fair.  
There was no evidence of flight of ideas, loose associations, 
or evidence of a thought disorder.  The Axes I and II 
diagnoses were dysthymic disorder and personality disorder, 
not otherwise specified.  The Axis III diagnoses were 
emphysema, back pain, and residuals of a left hemiparesis.  A 
Global Assessment of Functioning (GAF) score of 50 was 
assigned.  The VA examiner noted that she reviewed the 
veteran's entire claims file and opined that the veteran had 
some PTSD symptomatology, but that he did not meet the full 
criteria for a PTSD diagnosis.  He further opined that the 
veteran was chronically depressed, with suicidal thinking, 
and that his depression was associated with the veteran's 
physical limitations from the combination of his physical 
disorders, including back pain, residuals from 
cerebrovascular accidents, and emphysema.  

The veteran was also afforded a VA respiratory disorders 
examination in June 2002.  The report states that the veteran 
had a history of a fungus infection of the feet, 
hypertension, hyperlipidemia, and a stroke in 1998, followed 
by seizures.  The veteran also underwent back surgery twice 
and left shoulder surgery once.  Physical examination showed 
that cough, shortness of breath, and expectoration were 
absent at rest.  Both sides of his chest expanded equally and 
appropriately upon inspiration, but distant breath sounds 
were noted upon prolonged expiration and there was minimal 
wheezing with forced expiration.  His abdomen was obese and 
bowel sounds were present.  The diagnosis was COPD.  An 
attached report from a pulmonary function test stated that 
the veteran had moderately severe airway obstruction disease, 
with significant bronchodilator response, consistent with 
COPD with asthma.

A July 2002 VA treatment note states that the veteran had 
hyperlipidemia and a history of cerebrovascular accident, as 
well as one seizure after the cerebrovascular accident, with 
none since.

In September 2002, the June 2002 VA mental disorders examiner 
clarified his opinion as to the nature of the veteran's 
depression.  The examiner stated that the veteran's lung 
disorder "contribute[d] the least to his depression."  He 
also opined that the veteran's back pain and surgeries caused 
excessive absences from work, and that the veteran's stroke, 
with residual paralysis and speech impairment, "contributed 
significantly to his depressed mood."

An October 2002 VA treatment note states that the veteran 
recently underwent neck surgery and that the veteran's mood 
improved with an increase in his medication.  He also 
reported that he was much more active.  His mental status 
examination was within normal limits, without signs of 
depression.  The assessment was depression in remission and 
status-post stroke.

In January 2003, the veteran gave a history of depression 
that preceded his 1998 stroke.  He reported that he still had 
"down days" and that he still had some pain, but that his 
mood remained improved and that he continued to be more 
active.  A mental status examination was negative for current 
signs of depression, but there was some dysphoria/dysthymia.  
There was no evidence of suicidal ideation.  The assessment 
was depressive disorder, improved, and symptoms of PTSD.

An April 2003 VA treatment note states that the veteran 
reported that he stayed alone most days, but that he did go 
out once in a while.  He also reported that the war in Iraq 
stirred up lots of memories, but that he was able to deal 
with them.  The mental status examination indicates that the 
veteran gave an "angry diatribe" about war protesters and 
the denial of his PTSD claim.  Once he settled down, he was 
almost euthymic.  His control, insight, and judgment were 
good.  The assessment was that the veteran was not as 
dysphoric as in the past, had symptoms of PTSD, and that his 
depressive disorder was mostly in remission.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  

Certain chronic conditions, to include psychoses such as 
major depression, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is  proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the evidence of record in light of the above 
criteria, and affording the veteran the benefit of the doubt 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that service connection for the degree of additional 
disability associated with depressive disorder, resulting 
from aggravation by the veteran's service-connected chronic 
obstructive lung disease, is warranted.  

In this case, the claims file includes no medical evidence to 
even suggest that the veteran's depressive disorder began in 
service, or that major depression was manifested to 
compensable degree within the post service year.  However, 
the record does present a medical basis for a grant of 
service connection for depressive disorder on a secondary 
basis.  

In the only medical opinion evidence of record to address the 
etiology of the veteran's depressive disorder, a VA 
psychologist opined, in connection with a June 2002 
examination of the veteran, that his depression was 
associated with physical limitations from the combination of 
his physical disorders, including back pain, residuals from 
cerebrovascular accidents, and emphysema.  Further, in a 
September 2002 addendum (requested by the RO), the same 
psychologist clarified that the veteran's physical 
disabilities, to include back pain and the residuals of a 
stroke, are the primary sources of the veteran's depression; 
nonetheless, that examiner noted that the veteran's service-
connected lung disorder also contributes to his depression, 
albeit "the least" of the veteran's disabilities.  The 
Board interprets these opinions as indicating that the 
veteran's service-connected chronic obstructive lung disease 
aggravates-or, results in additional disability associated 
with-the veteran's depressive disorder.  While a more 
recent, September 2003 treatment note indicates that the 
veteran's depressive disorder may now be largely in 
remission, the Board emphasizes, nonetheless, that the extent 
of additional disability resulting from aggravation by the 
veteran's service-connected lung disease (to include that 
existing at the time of the June 2002 examination) is 
compensable under Allen.  

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for secondary service connection are met.  




ORDER

Service connection for additional disability associated with 
a depressive disorder,  secondary to service-connected 
chronic obstructive lung disease, is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



